Citation Nr: 0028802	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-48 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from August 1941 to March 
1947.  He died on June [redacted], 1996.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this appeal.


REMAND

The Board finds that in the interests of fairness and due 
process, one further attempt to locate the appellant should 
be undertaken for the purpose of providing her the 
opportunity to testify at a hearing before the Board.  
Pursuant to the Board's remand of October 1999, the appellant 
was scheduled to appear at the Travel Board hearing at the RO 
on July 20, 2000, but as with prior RO and Board hearings 
scheduled in connection with this appeal, she failed to 
report for this latest hearing.  However, the notice of this 
hearing was sent by the RO to the same address in Sarasota, 
Florida other correspondence has been sent to, all which has 
been returned by the United States Postal Service as 
undeliverable since the RO started sending mail to that 
address following receiving information in October 1997 that 
she had moved to that address from Pennsylvania.  The record 
also reflects that the Board's remand of October 1999 was 
sent to the Sarasota address and returned as undeliverable as 
well.  Adding to the frustrating efforts to process this 
appeal is the fact that there has been no actual contact 
between the appellant and RO, the Board or her representative 
since she filed her claim for the benefits sought on appeal 
in August 1996, over four years ago.  The notice of 
disagreement, substantive appeal and the address change 
notice of October 1997 were prepared and filed by persons 
acting on behalf of the appellant.  Nevertheless, as the 
Board's remand instructions of October 1999 directed the RO 
to ascertain her correct mailing address, which was not done, 
one further attempt to locate this appellant is in order.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should undertake specific 
development to ascertain the appellant's 
correct mailing address for receipt of 
correspondence, to include sending an 
"Address Information Request," VA Form 
3443, or it equivalent, to the United 
States Postmaster.  If necessary, 
cooperation in this regard should be 
sought from her local American Legion 
representative or any other interested 
parties who may know of the appellant's 
whereabouts.  All efforts to locate the 
appellant and obtain her correct mailing 
address must be documented in the claims 
folder.  After ascertaining her correct 
mailing address for receipt of 
correspondence, the RO should schedule a 
hearing before a member of the Board to 
be held at the RO.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


